Citation Nr: 1727898	
Decision Date: 07/18/17    Archive Date: 07/27/17

DOCKET NO.  13-02 109	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, Ohio


THE ISSUE

Entitlement to service connection for a right shoulder condition.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

D.M. Casula, Counsel


INTRODUCTION

The Veteran had active service from November 1967 to May 1971.

This matter comes before the Board of Veteran's Appeals (Board) from an April 2012 rating decision and notification letter of the Cleveland, Ohio Department of Veterans Affairs (VA) Regional Office (RO).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Veteran contends that he has a current right shoulder disability related to his active military service.  He claims he has had ongoing right shoulder pain symptoms since active service.

In a statement dated in January 2011, the Veteran reported he served with the US Marine Corp from 1967 to 1971, during which time he injured his right shoulder in basic training.  He reported that the right shoulder injury required surgery at the Jacksonville Naval Air Station, and that the injury has bothered him to this day.  Further, in his formal claim for service connection received in February 2011, the Veteran reported his right shoulder injury began in January 1968. Finally, on a notice of disagreement dated in May 2012, the Veteran reported that right shoulder surgery was performed during service, that the incision was not stitched properly, and that the scar got infected and took longer to heal.  He claimed that during and after the healing of the scar, there was an increased deterioration in his ability to perform tasks involving certain movements of the shoulder, which steadily increased over the years to the point of minimal usage and continual pain.

Service treatment records (STRs) show that on his entrance examination in October 1967, for medical history, the Veteran responded "yes" to having or having had swollen or painful joints.  It was noted that he had bursitis of the right shoulder.  In June 1968, he was seen for complaints of severe pain in the right shoulder.  There was no history of trauma, and it was thought to be bursitis, but it had not responded to any treatment.  He was referred for an orthopedic consultation, at which an x-ray showed a possible osteoid osteoma of the proximal humerus, and he was referred for surgery in July.  In a July 1968 discharge summary, the Veteran reported that approximately one year prior he began to notice intermittent pain in the right shoulder, and that approximately three months prior the pain became more insistent and was aggravated when his shoulder was struck. He was seen at the orthopedic outpatient clinic and an x-ray showed a sclerotic density in the area of the right humeral head with a sclerotic nidus, and he was referred to the hospital for definitive treatment.  Thereafter, he underwent surgery on July 29, 1968, for excisional biopsy of probably an osteoid osteoma of the right humerus.  On his separation examination in May 1971, clinical evaluation showed that the Veteran had a scar on his upper right shoulder.  

A VA treatment record dated in February 2011 shows the Veteran reported pain in his shoulders, especially on the right, that had become worse over the past year.  He had surgery on that shoulder in 1968, and reported the pain had gotten to the point where it affected his work.  The assessment was chronic bilateral shoulder pain.  

The Board initially notes that it appears that relevant VA treatment records have yet to be obtained.  In that regard, VA has a duty to make reasonable efforts to help a claimant obtain evidence necessary to substantiate a claim.  38 C.F.R. § 3.159(c).  In a substantive appeal (VA Form 9) dated in January 2013, the Veteran reported that he moved to Hickory, North Carolina; that a doctor at the VA clinic there read his file and agreed that what he went through in 1968 could have some bearing on his difficulties today; and that the VA doctor reportedly put this in his medical records.  The Veteran requested these records be obtained, and also noted he underwent an MRI at the Salisbury, North Carolina VA hospital on November 5, 2012, however, there is no indication an attempt to obtain such VA records was made.  The only VA treatment record in the claims file is dated in February 2011.  Thus, additional VA treatment records, if any, should be obtained for the record.  Records generated by VA facilities that may have an impact on the adjudication of a claim are considered constructively in the possession of VA adjudicators during the consideration of a claim, regardless of whether the records are physically on file.  Bell v. Derwinski, 2 Vet. App. 611 (1992).  VA has a duty to seek such records.

The Board also notes that a VA examination and opinion was obtained in this matter.  On a VA DBQ (disability benefits questionnaire) dated in March 2012, the diagnosis was right rotator cuff degeneration, degenerative arthritis, osteoma, and bursitis right shoulder, noted to have been diagnosed in 1965.  For medical history, the Veteran stated that he had right shoulder pain prior to active duty, including constant pain and weakness when attempting to throw a baseball overhand.  He denied any evaluation or treatment at that time for a right shoulder condition.  He stated that when on active duty, the right shoulder was aggravated due to physical training in boot camp, and that he was taking pain killers every 4 hours, which at that time was aspirin or Anacin type medicines.  He reported that he had shoulder pain on a constant basis, that he was seen a couple times by a doctor, and that he received cortisone injections which were not effective.  He reported he had rotator cuff surgery in July or June 1968, and the surgery was effective for a about a year, and stated that his pain started coming back again and that he was discharged in 1971.  He reported that his shoulder did not bother him much for a while after discharge, until around 1977, and that he had progressive pain since that time, but had not been seen or evaluated for the right shoulder.  The examiner opined that the Veteran's current right shoulder condition was less likely than not incurred in or caused by the in-service right shoulder injury.  The examiner noted there was no record of biopsy results, rotator cuff tear, or any additional soft tissue injury, in the STRs.  The examiner also noted that recent x-rays showed age-related normal biologic degenerative arthritis and rotator cuff degeneration of the shoulders.  The examiner indicated that while there was evidence of spurring which would be characteristic of arthritis, there was no current evidence of bursitis, arthritis, or osteoma on current examination, or which was worsened beyond a natural progression during the service.  The examiner also noted that the diagnoses on active duty were bursitis and osteoma, but that there was no current diagnosis of bursitis or osteoma.  The examiner opined that the right shoulder injury, which clearly and unmistakably existed prior to service, was less likely aggravated beyond its natural progression during the Veteran's period of service.

Once VA undertakes the effort to provide an examination for a claim, VA must provide an adequate one or, at a minimum, notify the claimant why one will not or cannot be provided.  Barr v. Nicholson, 21 Vet. App. 303 (2007).  Where the Veteran has provided lay testimony of an in-service injury, an examiner cannot ignore that lay evidence and base any opinion that there is no relationship to service on the absence of in-service corroborating medical records.  Dalton v. Nicholson, 21 Vet. App. 23 (2007).  Lay statements may serve to support a claim for service connection by supporting the occurrence of lay-observable events or the presence of disability or symptoms of disability subject to lay observation.  38 U.S.C.A. § 1153 (a); 38 C.F.R. § 3.303 (a) (2016); Jandreau v. Nicholson, 492 F.3d 1372 (Fed Cir. 2007); Buchanan v. Nicholson, 451 F.3d 1331, 1336 (Fed. Cir. 2006).  Accordingly, the Board finds the VA examiner's opinion dated in March 2012 to be inadequate because the examiner did not specify the Veteran's current right shoulder disabilities versus the right shoulder conditions noted and/or treated in service.  Additionally, there are two theories of entitlement to service connection at play - first, that a current right shoulder disability is related to a reported in-service right shoulder injury during basic training, and second, that a pre-existing right shoulder condition was aggravated during active service.  In light of the foregoing, as well as the potential pertinent VA treatments that have yet to be associated with the record, a remand for another VA examination and opinion is warranted.  

Accordingly, the case is REMANDED for the following actions:

1. Contact the VA medical facilities in Hickory, North Carolina, and Salisbury, North Carolina, and obtain and associate with the claims file all outstanding records of treatment related to the Veteran's right shoulder.  If any requested records are not available, or the search for any such records otherwise yields negative results, that must clearly be documented in the claims file.  Required notice must be provided to the Veteran and his representative.

2. After any additional records are associated with the claims file, schedule the Veteran for an appropriate examination to determine the etiology of any current right shoulder disorder.  The entire claims file must be made available to and be reviewed by the examiner.  Any indicated tests and studies must be accomplished and all clinical findings must be reported in detail and correlated to a specific diagnosis.  An explanation for all opinions expressed must be provided. 

First, the examiner must specify the nature of the Veteran's current right shoulder disorder.  Second, with regard to each current right shoulder diagnoses, the examiner must provide an opinion whether it is at least as likely as not (a 50 percent or greater disability) that each diagnosed right shoulder foot disorder had onset in, or is otherwise etiologically related to, active service.  Third, if a diagnosis of right shoulder bursitis is provided, the examiner must provide an opinion regarding whether it is at least as likely as not (a 50 percent or greater probability) that the Veteran's right shoulder bursitis was worsened (aggravated) by active service.  The examiner must specifically address the Veteran's credible assertions of in-service shoulder pain and symptoms as well as his symptoms post-service discharge.

3. After completing the above actions, and any other development as may be indicated, the claim must be readjudicated.  If the claim remains denied, a supplemental statement of the case (SSOC) must be provided to the Veteran and his representative.  After the Veteran and his representative have had an adequate opportunity to respond, the appeal must be returned to the Board for appellate review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




_________________________________________________
A. ISHIZAWAR
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).

